Case 1:19-cr-00059-LO Document 86-1 Filed 10/22/19 Page 1 of 7 PageID# 687




                        EXHIBIT A
Case 1:19-cr-00059-LO Document 86-1 Filed 10/22/19 Page 2 of 7 PageID# 688
Case 1:19-cr-00059-LO Document 86-1 Filed 10/22/19 Page 3 of 7 PageID# 689
Case 1:19-cr-00059-LO Document 86-1 Filed 10/22/19 Page 4 of 7 PageID# 690




                        EXHIBIT B
  Case 1:19-cr-00059-LO Document 86-1 Filed 10/22/19 Page 5 of 7 PageID# 691

                                                              U.S. Department of Justice
                                                              United States Attorney’s Office
                                                              Eastern District of Virginia

 G. Zachary Terwilliger, U.S. Attorney          2100 Jamieson Avenue                (703) 299-3700
                                                Alexandria, VA 22314                (703) 299-3981 (fax)


                                                                       October 9, 2019

(Transmitted by Email to Todd_Richman@fd.org and Cadence_Mertz@fd.org)


Todd Richman
Cadence Mertz
Office of the Federal Public Defender
1650 King Street, Suite 500
Alexandria, Virginia 22314

         Re:      U.S. v. Hale, No. 1:18cr59, Response to Discovery Requests of 10/8/19

Dear Todd and Cadence:

Thank you for your letter of October 8, 2019, in which you asked for four categories of
discovery. Our response to those requests is contained below.

        1. You asked for the Classification Guide(s) in effect at all times relevant to the
indictment, to the extent that any of the documents charged in the indictment were derivatively
classified. We decline to make such production, because the propriety of the classification of
such documents is irrelevant to the elements of the offenses or any defense to the charges. See,
e.g., United States v. Hammoud, 381 F.3d 316, 374 n.9 (4th Cir. 2004) en banc (Gregory, J.,
dissenting on other grounds - - but agreeing with the en banc majority on this point) ("In short,
while the fact of the Secretary's designation is an element of the offense, the designation's
validity is not").

        2. You asked for all documents discussing activities by employees of the Department of
State between 2009 and 2013, involving any government employee's failure or alleged failure to
closely hold information relating to matters discussed in any of the documents charged in the
indictment. We decline to make such production. Although you are entitled to information
reasonably in our possession indicating that any of the National Defense Information ("NDI")
that previously has been identified to you was not closely held, we are aware of no such
information. Moreover, except for that NDI, the extent to which other information discussed in
any of the documents printed by your client (and published by the online news outlet) was (or
was not) closely held is irrelevant to the elements of the offenses or any defense to the charges.
United States v. Fowler, 932 F.2d 306, 316 (4th Cir. 1991) (in a prosecution for leaking
  Case 1:19-cr-00059-LO Document 86-1 Filed 10/22/19 Page 6 of 7 PageID# 692

 United States v. Daniel Everette Hale                       U.S. Department of Justice
 October 9, 2019                                             United States Attorney’s Office
 Page 2                                                      Eastern District of Virginia


classified documents, affirming the exclusion of evidence that would support the "everybody-
does-it" defense). Finally, we are aware of no reason why our search should focus on the
Department of State; to the extent that you have information indicating that relevant information
is contained within the records of the Department of State - - as opposed to, say, the Department
of Energy or the Environmental Protection Agency - - please so notify us.

        3. You asked for all documents (particularly including reports of the CIA and DoD
Inspectors General) discussing the disclosure by any agency of the U.S. government to any
person connected with the film Zero Dark Thirty, of information relating to topics, sources, or
methods discussed in any of the documents charged in the indictment. We decline to make such
production. As noted above, we are aware of no information indicating that any of the NDI that
previously has been identified to you was not closely held. Moreover, except for that NDI, the
extent to which other information discussed in any of the documents printed by your client (and
published by the online news outlet) was (or was not) closely held is irrelevant to the elements of
the offenses or any defense to the charges. Fowler, 932 F.2d. at 316.

        4. You asked for all documents regarding the disclosure by any agency of the U.S.
government to any unauthorized person (particularly relating to the production of movies or
television shows) of information relating to topics, sources, or methods discussed in any of the
documents identified by letter in the indictment. We decline to make such production. As noted
above, we are aware of no information indicating that any of the NDI that previously has been
identified to you was not closely held. Moreover, except for that NDI, the extent to which other
information discussed in any of the documents printed by your client (and published by the
online news outlet) was (or was not) closely held is irrelevant to the elements of the offenses or
any defense to the charges. Fowler, 932 F.2d. at 316.

       Thank you for your cooperation.
                                                     Sincerely,

                                                     G. Zachary Terwilliger
                                                     United States Attorney

                                             By:
                                                     Gordon D. Kromberg
                                                     Alexander P. Berrang
                                                     Assistant United States Attorneys

                                                     Heather Schmidt
                                                     Senior Trial Attorney
                                                     Counterintelligence-Export Control Section
                                                     National Security Division
                                                     U.S. Department of Justice
Case 1:19-cr-00059-LO Document 86-1 Filed 10/22/19 Page 7 of 7 PageID# 693




            CLASSIFIED EXHIBIT
       (Filed with Court Information
              Security Officer)
